Cite as 2015 Ark. App. 558

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-15-414


                                                 Opinion Delivered   October 7, 2015
LINDA MULLEN
                               APPELLANT         APPEAL FROM THE ARKANSAS
                                                 WORKERS’ COMPENSATION
V.                                               COMMISSION [NO. G100201]

ARKANSAS DEPARTMENT OF
HUMAN SERVICES and PUBLIC
EMPLOYEES CLAIMS DIVISION,                       AFFIRMED
ARKANSAS INSURANCE
DEPARTMENT
                     APPELLEES



                          PHILLIP T. WHITEAKER, Judge

       Appellant Linda Mullen appeals an Arkansas Workers’ Compensation Commission

(Commission) decision concluding that she was not entitled to temporary total disability

(TTD) benefits. More specifically, she challenges the sufficiency of the evidence supporting

the Commission’s determination that she had failed to prove that she remained within her

healing period or that she was unable to work as a result of her injury.

       The Commission’s decision adequately summarizes Mullen’s testimony, the previous

workers’ compensation history regarding the compensability of her claim, and the relevant

medical records. Further, the Commission exercised its duty to make determinations of

credibility, weigh the evidence, and resolve any conflicts in the testimony and evidence. Ark.

Methodist Med. Ctr. v. Blansett, 2013 Ark. App. 480. Because the only issue on appeal is the

sufficiency of the evidence and because the opinion of the Commission thoroughly explains
                               Cite as 2015 Ark. App. 558

its decision, we affirm by memorandum opinion pursuant to sections (a) and (b) of In re

Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

      Affirmed.

      GLADWIN, C.J., and HOOFMAN, J., agree.

      Medlock, Gramlich & Sexton, LLP, by: Michael Ellig, for appellant.

      Robert H. Montgomery, Public Employee Claims Division, for appellee.




                                            2